*86Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Haskins petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the magistrate judge recently entered a report and recommendation as to the disposition of Haskins’ motion and Haskins has filed objections thereto. Accordingly, because there has been recent action on Haskins’ § 2255 motion, we deny the mandamus petition as moot. We grant leave, to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.